Motion by appellant for a stay of order awarding alimony pendente Ute and counsel fee, pending appeal therefrom, granted (1) on condition that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 1,1962 (appeal ordered on the calendar for said term); and (2) on the further condition that appellant pay to respondent $50 a week on account of the alimony, beginning June 15, 1962. The record and appellant’s brief must be served and filed on or before August 27, 1962. The amount here directed to be paid as a condition to the granting of the stay is not intended to affect or influence the trial court in any determination it may make respecting alimony. Ughetta, Acting P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.